                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 MARK LEE BARBOZA,                                Case No. 1:18-cv-00580-LJO-EPG (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               MARK LEE BARBOZA, CDC #H-69098,
                                                  PLAINTIFF'S WITNESS

 SEAN STENGAL,                                    DATE: September 19, 2019
                        Defendant.                TIME: 1:30 p.m.

        Mark Lee Barboza, inmate, CDC #H-69098, a necessary and material witness for
Plaintiff in proceedings in this case on September 19, 2019, is confined at Mule Creek State
Prison, 4001 Highway 104, Ione, CA 95640, in the custody of the Warden. In order to secure
this inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate in Courtroom #25, 8th Floor, United States
Courthouse, 501 I Street, Sacramento, California, on September 19, 2019, at 1:30 p.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


      Dated:   August 15, 2019                           /s/
                                                  UNITED STATES MAGISTRATE JUDGE
